Citation Nr: 0415819	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for a right 
knee disability, status-post medial meniscectomy.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
noncompensable disability rating for a right knee disability, 
status-post medial meniscectomy.  

In his March 2003 statement in support of his claim, the 
veteran appeared to be raising a clear and unmistakable error 
claim.  This matter has not been developed for appellate 
review and is referred to the RO for appropriate action.  

The matters of service connection for left hip disability and 
residuals of Epstein Barr virus were denied in a June 2003 
rating action; the veteran filed a notice of disagreement; 
and the matters were the subject of a January 2004 statement 
of the case.  These matters were not appealed and will not be 
addressed in this decision.  See 38 C.F.R. § 20.200 (2003) 
(An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.).  

The Board notes that in a January 2003 rating decision, the 
RO granted service connection for a scar on the right knee 
and evaluated it as 10 percent disabling.  The veteran 
expressed disagreement with that decision, however a 
statement of the case (SOC) has not yet been issued.  This 
issue is discussed in greater detail in the remand portion 
following this decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Medical evidence reveals degenerative joint disease in 
the right knee, weakness to the lateral collateral ligaments, 
and mild effusion, but no evidence of recurrent subluxation 
or lateral instability.  Range of motion in the right knee is 
from zero to 130 degrees.

3.  The veteran has not submitted objective evidence showing 
that his service-connect right knee disability requires 
frequent hospitalization or causes marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of zero 
percent for right knee disability, status-post medial 
meniscectomy, based on lateral instability and/or recurrent 
subluxation, have not been met.  38 C.F.R. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a separate 10 percent disability rating 
for right knee arthritis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his service connection claim in an October 
2002 letter.  He was notified of the laws and regulations 
regarding service connection, as well as the substance of 
regulations implementing the VCAA in a June 2003 statement of 
the case (SOC).

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The October 
2002 letter and the June 2003 SOC informed the veteran of the 
type of evidence necessary to substantiate his increased 
rating claim, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  

The October 2002 letter sent to the veteran did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, VCAA notice was provided to the veteran prior 
to the January 2003 RO adjudication on the merits, and thus, 
the timing of the notice does comply with the express 
requirements of Pelegrini.  Thus, there is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the veteran to overcome.  See Pelegrini, 17 Vet. App. at 422.

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this point is not prejudicial to the 
veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the veteran underwent a VA 
examination and VA treatment records have been obtained.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
rating would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).
Factual Background

During active service, in January 1979, the veteran fell 
while skiing and twisted his right knee.  He was treated in a 
cast and an arthroscopy was later performed which revealed a 
meniscus tear and an anterior cruciate ligament (ACL) tear.  

In February 1981, the veteran underwent a medial bucket-
handle meniscectomy due to ligamentous instability of the 
right knee with torn medial meniscus.

In April 1983, the veteran underwent a VA examination.  The 
veteran complained of right knee instability, locking, and 
pain.  He frequently wore a knee brace.  On examination, he 
walked without a limp.  No heat or effusion was noted.  Range 
of motion was from zero to 140 degrees.  Diagnosis was 
postoperative residuals of medial meniscectomy of right knee 
with slight atrophy of right thigh muscles.

According to an April 1983 rating decision, the RO granted 
service connection for status post medial meniscectomy, right 
knee, and evaluated it as zero percent disabling, effective 
July 1982.

By way of history, the veteran underwent ACL repair in 1994 
and a hip replacement in 2000 secondary to degenerative joint 
disease secondary to chronic limping, according to a December 
2002 VA examination report.  

In October 2002, the veteran filed an increased rating claim 
for his right knee disability, status-post medial 
meniscectomy. 

During a December 2002 VA examination, the veteran complained 
of continued pain, weakness, instability, locking and 
stiffness in his right knee.  The veteran stated that he took 
Motrin and Tylenol for pain and reported flare-ups with 
increased activity.  During flare-ups, he wore a knee brace.  
Rest, medications, and heat relieved some of his knee pain.  
On examination, the veteran exhibited weakness to the lateral 
collateral ligaments.  There was no drawer sign or gait 
defect noted.  The examiner indicated that there was 
decreased sensation to the entire right leg, as well as 
decreased strength.  Range of motion of the right knee was 
from zero to 130 degrees, taking into consideration pain, 
fatigue, weakness, lack of endurance, incoordination, and 
repetitious movement.  X-rays of the right knee were taken; 
impression was "status-post anterior cruciate ligament 
repair; otherwise the joint is in good alignment and mild 
joint effusion.  Mild degenerative joint with mild margin of 
spur of the patella and tibial plateau, suggest clinical 
correlation."

Legal Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2003).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is noteworthy that the 
pyramiding of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

The intent of the Ratings Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Analysis

In this case, the veteran's service-connected right knee 
disability, status-post medial meniscectomy is currently 
rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability, effective July 1982.  A 10 percent evaluation 
under code 5257 contemplates a slight level of recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires a moderate level of recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires a severe level 
of disability.  38 C.F.R. Part 4, Diagnostic Code 5257.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.

The Board finds that a disability rating in excess of zero 
percent for the veteran's right knee disability has not been 
met under Diagnostic Code 5257.  While the December 2002 
examiner noted weakness of the lateral collateral ligaments, 
examination revealed no (a negative) drawer sign and 
contemporaneous x-ray findings showed good alignment in the 
right knee joint.  Effusion was mild.  The veteran complained 
of right knee instability, however he reported wearing a knee 
brace only when he encountered a flare up with increased 
activity.  The Board concludes that these medical findings do 
not more nearly approximate a slight right knee impairment 
manifested by recurrent subluxation or instability.  As such, 
a compensable disability rating under Diagnostic Code 5257 is 
not warranted.

X-ray findings of mild degenerative joint disease in the 
veteran's right knee are of record.  VA's Office of General 
Counsel has determined that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997), 
hereinafter referred to as G.C. Prec. Op. 23-97.  General 
Counsel thereafter concluded that a knee disability that is 
rated under Diagnostic Code 5257 warrants a separate rating 
for arthritis based on x-ray findings and limitation of 
motion; the limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See G.C. Prec. Op. 23-
97.  A separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98 (1998), hereinafter referred to as G.G. 
Prec. Op. 9-98.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The veteran's degenerative arthritis in his right knee is 
therefore to be evaluated based on limitation of motion.  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, limitation of extension of the knee to 5 degrees 
warrants a noncompensable evaluation, limitation of extension 
of the knee to 10 degrees warrants a 10 percent evaluation, 
limitation of extension to 15 degrees warrants a 20 percent 
evaluation and limitation of extension to 20 degrees warrants 
a 30 percent evaluation.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2003).

According to VA standards, normal range of motion of the knee 
is from zero degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II (2003).  

The veteran's range of motion during his December 2002 VA 
examination was from zero degrees extension to 130 degrees 
flexion.  As such, these findings are insufficient to warrant 
even a noncompensable disability rating for limitation of 
flexion or extension of the knee under Diagnostic Codes 5260 
and 5261.  Notwithstanding, the veteran does exhibit some 
limitation of flexion in the right knee.  Since the medical 
evidence does include x-ray evidence of right knee arthritis 
and there is evidence of painful motion, the Board finds that 
a separate 10 percent rating is warranted.   See G.C. Prec. 
Op. 23-97 and 9-98.  In his August 2003 appeal to the Board, 
the veteran indicated that his right knee required ongoing 
physical therapy.

The veteran has subjective complaints of pain and the Board 
does not doubt his assertions.  Objectively, there is 
evidence of ligamentous weakness, mild effusion, and 
decreased strength to the right leg.  Nevertheless, a 10 
percent rating is greater than the objective evidence of 
limitation of motion warrants.  The December 2002 examiner 
specified that the minimal limitation of motion exhibited 
took into consideration pain, fatigue, weakness, lack of 
endurance, incoordination, and repetitious movement.  
Accordingly, in terms of functional limitations attributable 
to the veteran's right knee arthritis, the Board does not 
find adequate pathology or symptoms that warrants a 
disability rating greater than 10 percent.  See DeLuca, 
supra.

The Board has examined all other diagnostic codes pertinent 
to the knees.  There is no evidence of ankylosis of the knees 
and accordingly, Diagnostic Code 5256 is not for application.  
While there is evidence of a mild margin of spur of the 
tibial plateau, there is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
application.  

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's knee disability.  
Although the veteran claimed, during his December 2002 VA 
examination, that he had missed work in the prior year, he 
has offered no objective evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this disorder, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. 

In summary, the veteran's right knee disability is limited to 
weakness, mild effusion, some limitation of flexion with 
complaints of pain, and with no objective evidence of 
recurrent subluxation or lateral instability.  After 
considering all possible rating criteria, the Board finds 
that a separate 10 percent disability rating under Diagnostic 
Codes 5003 and 5260, and 38 C.F.R. § 4.59 is warranted.   


ORDER

A separate 10 percent disability rating, and no more, for 
right knee arthritis, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

In a January 2003 rating action, the RO granted service 
connection for a right knee scar and evaluated it as 10 
percent disabling.  The RO mailed a notice letter to the 
veteran, along with a copy of the rating decision on January 
8, 2003.  In a statement, which was received by the RO in 
March 2003, the veteran submitted a timely written notice of 
disagreement with respect to both the right knee scar and the 
right knee disability, status-post medial meniscectomy.  
While the RO issued a June 2003 SOC pertinent to the 
veteran's right knee disability, status-post medial 
meniscectomy, the record indicates that an SOC has not been 
issued pertinent to the veteran's increased rating claim for 
a scar on the right knee.  Accordingly, that issue is 
remanded to the RO for the issuance of an SOC and further 
development as necessary.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after a veteran has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, this case is REMANDED for the following action:

The RO should issue a SOC pertaining to 
the issue of entitlement to an increased 
rating for a scar on the right knee.  The 
veteran should be provided with a copy of 
the SOC and advised of the time period in 
which to perfect the appeal.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



